DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 4, 2022 has been entered. Claims 11 and 13-31 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed August 18, 2022. 
Response to Arguments
Applicant’s arguments, filed October 4, 2022, with respect to the rejection(s) of claim(s) 11 as amended under 35 USC 103 have been fully considered and are persuasive.  In particular, the axial stops of Hager do not correspond to the slid-in elements of the claimed invention (See Remarks page 9, paragraph 9). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 20110163621 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13-18, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150351599 A1) in view of Kim (US 20110163621 A1).
Regarding claim 11, Park teaches a non-output-side end shield (Fig. 6A, 161) for a brushless electric motor (Fig. 6A, 170), the non-output side shield comprising: 
a centrally arranged bearing seat (Fig. 6A, 161a) for accommodating a non-output-side rotor bearing (Fig. 6A, 173b) for a rotor shaft (Fig. 6A, 172b) of the brushless electric motor; 
a sensor receptacle (Fig. 6B, 168) (“The sensor bracket 146 may be provided such that one end thereof is coupled to a sensor seat 168 provided on the rear surface of the rear motor housing 160 and the other end thereof is coupled to the circuit board 196”, [0127]) used as a carrier for a sensor circuit board (Fig. 5, 196) for detecting a rotational position of the rotor shaft (“The magnet sensor 144 may be provided on the same axis as a magnet of the rotor 172, and can detect a position according to the rotation of the rotor 172. This information is transmitted to the circuit board 196, e.g., a position sensor of the circuit board 196. Thereby, it is possible to perform position control of the rotor 172”, [0126]), the non-output-side end shield and the sensor receptacle being formed as a one-part component (Fig. 6A, sensor seat 168 and end shield 161 are one part).

    PNG
    media_image1.png
    707
    317
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    626
    313
    media_image2.png
    Greyscale

	Park does not teach three slide-in elements, spaced an equal distance apart, and each of the three slide-in openings designed to be accommodated, at least in sections, in a particular one of three slide-in openings belonging to a stator laminated core of the electric motor.
	Kim teaches a non-output-side motor end shield (Fig. 3, 300) comprising three slide-in elements (Fig. 3, 320), spaced an equal distance apart, and each of the three slide-in openings designed to be accommodated, at least in sections, in a particular one of three slide-in openings (Fig. 1, 216) belonging to a stator laminated core (Fig. 1, 212) of the electric motor.


    PNG
    media_image3.png
    334
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    322
    441
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-output-side end shield of Park to have the slide-in mechanism taught by Kim. 
	This would have the advantage of improving the mechanical connection between the end shield and the motor (“In the present exemplary embodiment, the core fixture 320 of the base plate 300 is coupled to each core through hole 216 that passes the upper surface 212a and the bottom surface 212b of the core 210 to allow the base plate 300 to be securely coupled to the core 210 regardless of the length of the lateral plate 114 of the bearing housing 110”, [0064]). 
	Regarding claim 13, Park in view of Kim teaches the non-output-side end shield as recited in claim 11. 

    PNG
    media_image5.png
    515
    476
    media_image5.png
    Greyscale

Park further teaches wherein each of the slide-in elements (Fig. 32, 467) has a radially oriented centering surface (Fig. 32, top of 467a) provided for the concentric centering of the slide-in element with respect to the stator laminated core and, in the installed state, abuts a radial supporting surface of the stator laminated core (see arrow in figure below where 467a abuts the stator core). 

    PNG
    media_image6.png
    574
    517
    media_image6.png
    Greyscale

	
	Regarding claim 14, Park in view of Kim teaches the non-output side end shield as recited in claim 13. Park further teaches wherein the centering surfaces are planar (Fig. 31, 467a).
	Regarding claim 15, Park in view of Kim teaches the non-output-side end shield as recited in claim 11. 
Park further teaches wherein each of the slide-in elements has two tangentially oriented centering surfaces are provided for the angular alignment of the slide-in element with respect to the stator laminated core, for the purposes of angular alignment, and in the installed state, abut a particular tangential supporting surface of the stator laminated core (see the tangentially oriented surfaces of 466 abut the core support structure, where the arrow points below). 

	
    PNG
    media_image7.png
    551
    496
    media_image7.png
    Greyscale

	Regarding claim 16, Park in view of Kim teaches the non-output side end shield as recited in claim 15. Park further teaches wherein the centering surfaces are planar (see Fig. above).
	Regarding claim 17, Park in view of Kim teaches the non-output-side end shield as recited in claim 11. Park further teaches wherein each of the slide-in elements has an axially oriented contact surface (Fig. 32 top axial point of 466) provided for maintaining a defined axial position between the non-output-side end shield and the stator laminated core and, in the installed state, abuts a axial supporting surface of the stator laminated core (see arrow below).

    PNG
    media_image8.png
    551
    496
    media_image8.png
    Greyscale

	Regarding claim 18, Park in view of Kim teaches the non-output side end shield as recited in claim 17. Park further teaches wherein the contact and axial supporting surfaces are planar (Fig. 32, see axially top position of 466).
Regarding claim 29, Park in view of Kim teaches the non-output-side end shield as recited in claim 11.
Park does not teach wherein exactly three slide-in elements are present.
Kim further teaches exactly three slide-in elements being present (see exactly three of slide-in elements 320 in Fig. 3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-output-side end shield of Park to have the slide-in mechanism taught by Kim. 
	This would have the advantage of improving the mechanical connection between the end shield and the motor (“In the present exemplary embodiment, the core fixture 320 of the base plate 300 is coupled to each core through hole 216 that passes the upper surface 212a and the bottom surface 212b of the core 210 to allow the base plate 300 to be securely coupled to the core 210 regardless of the length of the lateral plate 114 of the bearing housing 110”, [0064]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Hayamitsu et al. (US 20180163747 A1, hereinafter “Hayamitsu”).
	Regarding claim 19, Park in view of Kim in teaches the non-output-side end shield as recited in claim 11. Park teaches further comprising three holding elements (Fig. 30, 464), each of which has an elevation for a clamping screw provided for connecting the non-output-side end shield (Fig. 30, 461) to an output-side end shield (Fig. 30, 451).
	Park does not teach the three holding elements being spaced an equal distance apart. 
	Hayamitsu teaches a motor end shield (Fig. 6, 22) with three holding elements spaced an equal distance apart (Fig. 6, 22d). 
 
    PNG
    media_image9.png
    734
    350
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the end shield of Park in view of Kim to have three equally spaced holding elements as taught by Hayamitsu.
	This would have the advantage of making a symmetrical holding structure, thereby balancing the force experienced by the end shield. 
Claim(s) 20, 21, 24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Jakob et al. (US 20180013325 A1, hereinafter “Jakob”).
	Regarding claim 20, Park in view of Kim teaches the non-output-side end shield as recited in claim 11. 
Park does not teach wherein the non-output-side rotor bearing is designed as a fixed roller bearing.
	Jakob teaches a non-output-side (note that Jakob teaches the two sides being interchangeable “However, it is also possible to reverse the roles of the fixed bearing and the floating bearing”, [0061]) rotor bearing designed as a fixed roller bearing (“The distal bearing 7 is formed in this example as a roller bearing. In the present example it acts as a fixed bearing with regard to the axial direction L”, [0060]). 	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-output-side bearing of Park in view of Kim to be a fixed roller bearing as taught by Jakob. 
This would have the advantage of securing the rotor in both the radial and axial directions (“in other words, it fixes the position of the rotor 1 in relation to the housing 4 not only in a radial direction, but also in an axial direction, [0060]). 
Regarding claim 21, Park in view of Kim teaches the non-output-side end shield of claim 11. 
Park further teaches a brushless electric motor (Fig. 4, 100) comprising: 
a stator laminated core (Fig. 4, 180); 
an output-side end shield (Fig. 4, 150); and
 a rotor shaft (Fig. 172b) supported in an output-side rotor bearing (Fig. 4, 173a) of the output-side end shield.

    PNG
    media_image10.png
    488
    482
    media_image10.png
    Greyscale

	Park does not teach the stator core having three slide in openings wherein the each of the three slide-in elements is accommodated in the particular one of the three slide in openings or the output-side rotor bearing being designed as a movable roller bearing.
	Kim teaches the stator core having three slide in openings (Fig. 1, 216) wherein the each of the three slide-in elements (Fig. 3, 320) is accommodated in the particular one of the three slide in openings (see Fig. 1, for 320 inserted into 216). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-output-side end shield of Park to have the slide-in mechanism taught by Kim. 
	This would have the advantage of improving the mechanical connection between the end shield and the motor (“In the present exemplary embodiment, the core fixture 320 of the base plate 300 is coupled to each core through hole 216 that passes the upper surface 212a and the bottom surface 212b of the core 210 to allow the base plate 300 to be securely coupled to the core 210 regardless of the length of the lateral plate 114 of the bearing housing 110”, [0064]). 
	Park in view of Kim still does not teach the output-side rotor bearing being designed as a movable roller bearing.
	Jakob teaches the output-side (note that Jakob teaches the two sides being interchangeable “However, it is also possible to reverse the roles of the fixed bearing and the floating bearing”, [0061]) rotor bearing being designed as a movable roller bearing (“This bearing 8 is equally formed in the present example as a roller bearing. The bearing 8 acts as a floating bearing in relation to the axial direction L; in other words, it allows a certain amount of movement of the adjacent rotor section in an axial direction in relation to housing 4”, [0061])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the output-side bearing of Park in view of Kim to be a movable roller bearing as taught by Jakob. 
	This would have the advantage of increasing rotor movement relative to the housing and greater rotor movement means greater torque produced by the machine. 
	Regarding claim 24, Park in view of Kim and Jakob teaches the brushless electric motor as recited in claim 21. Park teaches further comprising a fan situated on the output side (Fig. 5, 130).
Regarding claim 26, Park in view of Kim and Jakob teaches the brushless electric motor as recited in claim 21.
Park does not teach wherein the slide-in openings of the stator laminated core have radially inwardly facing support surfaces.
Kim further teaches wherein the slide-in openings of the stator laminated core have radially inwardly facing support surfaces (Fig. 2, 216 edge of core 213 where 216 is pointing).

    PNG
    media_image11.png
    384
    463
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Park in view of Kim and Jakob to have the radial support taught by Kim.
	This would have the advantage of creating more contact between the slide-in portion and opening, thereby creating more friction for better security. 
	Regarding claim 27, Park in view of Kim and Jakob teaches the brushless electric motor as recited in claim 21. 
Park does not teach wherein each of the slide-in elements has a radially outwardly oriented centering surface provided for the concentric centering of the slide-in element with respect to the stator laminated core and, in the installed state, abuts a radial supporting surface of the stator laminated core, the radial supporting surface facing radially inwardly.
Kim further teaches wherein each of the slide-in elements (Fig. 7, 336) has a radially outwardly oriented centering surface (Fig. 7, 336) provided for the concentric centering of the slide-in element with respect to the stator laminated core (the friction created from 336 would aid in the concentric centering as claimed) and, in the installed state, abuts a radial supporting surface of the stator laminated core, the radial supporting surface facing radially inwardly (Fig. 6, 336 can be seen to abut the outer radial portion of core 212 which faces radially inward).

    PNG
    media_image12.png
    288
    348
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    333
    517
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Park in view of Kim and Jakob to have the matching radial support on both the slid-ins and openings as taught by Kim.
	This would have the advantage of creating more contact between the slide-in portion and opening, thereby creating more friction for better security. 
Regarding claim 28, Park in view of Kim and Jakob teaches the non-output-side end shield as recited in claim 13.
Park does not teach wherein the radially oriented centering surface provided for the concentric centering of the slide-in element with respect to the stator laminated core faces radially outwardly.
Kim further teaches wherein the radially oriented centering surface provided for the concentric centering of the slide-in element with respect to the stator laminated core faces radially outwardly (Fig. 6, 366 faces radially outward with respect to core 212). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Park in view of Kim and Jakob to have the matching radial support on both the slid-ins and openings as taught by Kim.
	This would have the advantage of creating more contact between the slide-in portion and opening, thereby creating more friction for better security. 
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim, Jakob, and Smith et al. (US 20160149474 A1, hereinafter “Smith”).
Regarding claim 22, Park in view of Kim and Jakob teaches the brushless electric motor as recited in claim 21. Park teaches further comprising a sensor circuit board (Fig. 20, 244) accommodated in the sensor receptacle (Fig. 20, 268) (“The sensor bracket 246 may be provided such that one end thereof is coupled to a sensor seat 268 provided on the rear surface of the rear motor housing 260 and the other end thereof is coupled to the circuit board 298”, [0291]) and for detecting the rotational position of the rotor shaft (“The motor module may further include a magnet sensor disposed on the motor housing to detect a rotation position of the rotor”, [0031]). 

    PNG
    media_image14.png
    462
    497
    media_image14.png
    Greyscale

	Park does not teach the sensor circuit board being situated between the non-output-side end shield and the output-side end shield. 
	Smith teaches the sensor circuit board (Fig. 2A, 240) being situated between the non-output-side end shield (Fig. 2A, 208) and the output-side end shield (Fig. 2A, 210).

    PNG
    media_image15.png
    361
    519
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor of Park in view of Kim and Jakob to have the circuit arrangement taught by Smith. 
This would have the advantage of providing an easy way to install the board while also ensuring the boards in a good position to sense the magnet force of the rotor (“In an embodiment, this arrangement offers two advantages. First, the hall board 240 may be assembled into the motor housing 206 after the motor assembly process is substantially complete and the rotor and stator assemblies have been affixed inside the motor housing 206. The hall board may be inserted radially through the slot 250 and secured in engagement with the retention features 252. This substantially eases the assembly process and reduces the risk of damage to the hall board 240. Second, as shown in FIG. 10 and the fully-assembled view of FIG. 12, the hall terminals 242 are arranged substantially close to motor terminals 270 such that the wires routed from the control unit 106 to the motor terminals 270 and the hall terminals 242 can be kept close together”, [0058]). 
Regarding claim 23, Park in view of Kim, Jakob and Smith teaches the brushless electric motor as recited in claim 22. 
Park does not teach wherein the sensor circuit board is situated between an underside of the end shield and the stator laminated core.
Smith further teaches wherein the sensor circuit board (Fig. 2A, 240) is situated between an underside of the end shield (Fig. 2A, 208) and the stator laminated core (Fig. 2A, 225).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the motor of Park in view of Kim and Jakob to have the circuit arrangement taught by Smith. 
This would have the advantage of providing an easy way to install the board while also ensuring the boards in a good position to sense the magnet force of the rotor (“In an embodiment, this arrangement offers two advantages. First, the hall board 240 may be assembled into the motor housing 206 after the motor assembly process is substantially complete and the rotor and stator assemblies have been affixed inside the motor housing 206. The hall board may be inserted radially through the slot 250 and secured in engagement with the retention features 252. This substantially eases the assembly process and reduces the risk of damage to the hall board 240. Second, as shown in FIG. 10 and the fully-assembled view of FIG. 12, the hall terminals 242 are arranged substantially close to motor terminals 270 such that the wires routed from the control unit 106 to the motor terminals 270 and the hall terminals 242 can be kept close together”, [0058]). 
Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jakob. 
Regarding claim 30, Park teaches a brushless electric motor (Fig. 4, 100) comprising: 
a rotor shaft (Fig. 4, 172b); 
a stator laminated core (Fig. 4, 180); 
an output-side end shield (Fig. 6A, 150) having an output-side bearing (Fig. 6A, 173a); 
a non-output-side rotor bearing (Fig. 6A, 173b) for the rotor shaft; 
a non-output-side end shield (Fig. 6A, 161), the non-output side shield including a centrally arranged bearing seat (Fig. 6A, 161a) for accommodating the non-output-side rotor bearing; and a sensor receptacle (Fig. 6B, 168) used as a carrier for a sensor circuit board (Fig. 5, 196) for detecting a rotational position of the rotor shaft (“The motor module may further include a magnet sensor disposed on the motor housing to detect a rotation position of the rotor”, [0031]), the non-output-side end shield and the sensor receptacle being formed as a one-part component (Fig. 6B, 168 is formed as one part with 161).
Park does not teach the output-side rotor bearing being designed as a movable roller bearing.
Jakob teaches the output-side (note that Jakob teaches the two sides being interchangeable “However, it is also possible to reverse the roles of the fixed bearing and the floating bearing”, [0061]) rotor bearing being designed as a movable roller bearing (“This bearing 8 is equally formed in the present example as a roller bearing. The bearing 8 acts as a floating bearing in relation to the axial direction L; in other words, it allows a certain amount of movement of the adjacent rotor section in an axial direction in relation to housing 4”, [0061])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the output-side bearing of Park in view of Kim to be a movable roller bearing as taught by Jakob. 
	This would have the advantage of increasing rotor movement relative to the housing and greater rotor movement means greater torque produced by the machine. 
	Regarding claim 31, Park in view of Jakob teaches the brushless electric motor as recited in claim 30. 
Park does not teach wherein the non- output-side rotor bearing is a fixed roller bearing.
Jakob teaches a non-output-side (note that Jakob teaches the two sides being interchangeable “However, it is also possible to reverse the roles of the fixed bearing and the floating bearing”, [0061]) rotor bearing designed as a fixed roller bearing (“The distal bearing 7 is formed in this example as a roller bearing. In the present example it acts as a fixed bearing with regard to the axial direction L”, [0060]). 	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-output-side bearing of Park to be a fixed roller bearing as taught by Jakob. 
This would have the advantage of securing the rotor in both the radial and axial directions (“in other words, it fixes the position of the rotor 1 in relation to the housing 4 not only in a radial direction, but also in an axial direction, [0060]).
Allowable Subject Matter
Claim 25/21/11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25/21/11, the recitation in claim 25, “the stator laminated core has three further openings, a pole tooth of the motor being located in at least one of the further openings” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S LEONE/ Examiner, Art Unit 2834          

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834